Case 1:20-cv-00886-PLM-PJG ECF No. 40, PageID.332 Filed 01/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CLARENCE OTWORTH,                       )
          Plaintiff,                    )
                                        )      No. 1:20-cv-886
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
TONY MOULATSIOTIS and                   )
LISA SWANSON,                           )
           Defendants.                  )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 39), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: January 27, 2021                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
